Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed on 2/25/2021 have been fully considered. An updated search has been performed, and no prior art was found that either alone or in combination, meets the elements recited in the claims.
Some of the closest pieces of art found are for example, Senerath et al. which discloses a base station sending an instruction to a UE to lower its uplink power (paragraph 0014). However, in Senerath, the decision for power control is determined between the base stations, and no measurements from the UE are considered.
In Son et al. a UE reports neighboring signal measurements to a base station for handover (paragraph 0067), and a base station may provide a power control command to a UE (paragraph 0048), however, it is not specifically used for power reduction and it is not related to the measurement reports of the UE.
Maeda et al. discloses a UE measuring and reporting neighboring signals meeting a threshold (paragraph 0480), and the base station measures the reported signal against a threshold (paragraph 0481). Power reduction can result from the teachings of the reference (paragraph 0491), but not as a command transmitted by the base station to the UE as a result of the measurements performed.
Thus, the prior art fails to teach or suggest the combination of elements in the claims and they are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20150282096 to Senerath et al.
USPGPUB 20140140323 to Son et al.
USPGPUB 20140036822 to Maeda et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466